DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24-28,  30-33, and 37-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2016/005536), to Frick et al., (hereinafter “Frick”) in combination with WO 2014/042943 to E.I. Du Pont De Numerous, (hereinafter “Du Pont” as evident by Ultrasil VN 3 GR  by EVonik, (hereinafter “Ultrasil”).
The reference to Frick et al (WO 2016/005536), cited by applicant, is discussed  in reference to the US equivalent, US 2017/0204238) for ease of notation in the rejection, below.
Claim 40, which limitations are now incorporated in claims 24 has been omitted from the statement of the basis for rejection in  the office action dated 4/28/21.  However, limitations of claims 40 (claiming silica as a 
  Therefore, it is clear on the record that claim 40 was rejected as obvious over Frick.  The examiner regrets any inconvenience this omission may have caused the applicants. 
The disclosure of Frick is discussed in the previous office action, which discussion is incorporated in its entirety into the instant rejection by reference. 
As discussed in the previous office action, Frick teaches a rubber composition that may comprise a copolymer A, designated “polymer P” in the reference, that is a copolymer of ethylene monomer and vinyl acetate at paragraphs [0019] to [0027];
a reinforcing inorganic filler at paragraphs [0055] to [0058], a coupling agent, which is equivalent to copolymer B, designated as the adhesion promoter of paragraphs [0060] and [0061], that is “based on at least one alpha-olefin monomer and on at least one functional monomer Y,” herein being ethylene and epoxide-containing monomers, and a peroxide crosslinking system at paragraphs [0036] through [0039]. At Table 1, the reference shows examples wherein the copolymer A, Polymer P in the reference, is present at an amount greater than 50 phr. 

The reference shows at Table 3 “wherein the molar percentage of functional monomer Y in copolymer B is greater than or equal to 0.5% (claim 27),” and “wherein the molar percentage of functional monomer Y in copolymer B ranges from 0.7% to 10% (claim 28).” As such, these claims are deemed to be anticipated by the reference.
The reference shows at paragraph [0060], wherein the functional monomer Y of copolymer B may be selected from monomers bearing an epoxide function or a carboxylic acid function, as recited in present claim 29. Specifically, the reference shows inclusion of the LOTADER® resins, as employed in the instant Specification at paragraph [0109], and Tables 3, 5 and 7. This teaching applies to instant claim 30 in that the reference shows wherein functional monomer Y of copolymer B may be a monomer bearing an epoxide function, functional monomer Y being selected from the group consisting of aliphatic glycidyl esters, aliphatic glycidyl ethers, 
The composition shows the use of the ethylene vinyl acetate as the only rubber employed, meeting the limitation, “wherein the content of copolymer A is equal to 100 phr,” of claim 33.
Regarding the amounts of the reinforcing fill, the document discloses at paragraph [0057] wherein the content of reinforcing inorganic filler may be “between 1 and 15 wt.-% of the total composition.”  Further, the reference expressly discloses that the amounts of the polymer P may be as low as 60 % of the entire composition [0025].   Thus, the compositions in which  the filler is contained in the amounts of up to 25 phr are within the disclosure of the Frick reference. 
See also calculations of the respective amounts of EVA and filler based on examples in the previous office action. 
The amount of the adhesion promoter is disclosed as from 2-25 wt % of the composition [0061].  In view of  the EVA amounts of the 
As discussed above, reinforcing inorganic filler may be “between 1 and 15 wt.-% of the total composition.  Since the amounts of  adhesion promotes is  disclosed as from 2-15, the claimed ratios of components B with respect of the reinforcing filler are within the disclosed ranges.  For example, the compositions that contain 15 % of the filler and 5 % of the adhesion promoter are within the ranges of the disclosed compositions of Frick. 
See also calculations of the respective amounts of EVA and the adhesion promoter based on examples in the previous office action. 
The reference shows the use of silica as the reinforcing filler at paragraph [0056], as now recited in claim 24.
The Frick reference does not discuss specific properties of silica suitable for incorporation in the compositions of its invention, thus implying that any known reinforcing silica fillers are suitable for the invention.
Addition of silica that correspond to the claimed silica filler to EVA based compositions is known in the art.  See, for example, Du Pont, disclosing addition of reinforcing silica Ultrasil VN 3 to the EVA based 
Thus, using silica with specific properties corresponding to the claimed would have been obvious with reasonable expectation of success as such silica is a known reinforcing filler for EVA based compositions. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as choosing specific amounts of components from expressly disclosed ranges and chosing a specific reinforcing filler would have  been obvious with reasonable expectation of success. 


Response to Arguments
Applicant’s arguments the rejections of claims over Krabbenborg or Kohlstrung have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant's arguments filed 7-28-2021with respect to the rejections of claims over Frick have been fully considered but they are not persuasive. 

The applicants further argue that Frick does not teach the amounts of copolymer B that is 5-30 % by weight with respect to the reinforcing filler.
The applicants state that  “At best, Frick discloses that a blowing agent is included in a composition with an amount of between 2 and 15 wt.-% (see, e.g., paragraph [0049]) and "[f]illers are, if at all, preferably incorporated in the inventive compositions with an amount of between 1 and 15 wt.-%, based on the total weight of the composition" (see, e.g., paragraph [0057].”  It is not apparent why the applicants reference the blowing agent at all, since the component corresponding to the claimed copolymer B is disclosed by Frick as “adhesion promoter” in [0060-62]. 
This is not so.  As stated by the applicants, the amount of the reinforcing filler is B is disclosed as from 2-25 % based the total weight of the composition.
Since, as discussed above,  the amounts of the  filler is disclosed as 1-15 % and the copolymer B  (adhesion promotes) is disclosed as 2-15, the claimed ratios of the filler and the component corresponding to copolymer B are within  the purview of Frick’s disclosure.   See discussion above. 

The applicants further argue that the claimed compositions containing EVA, silica and the coupling agent “made it possible to obtain compositions having a stiffness which does not change very much as a function of the temperature, while retaining resistance to high strain and good reinforcing, as can be seen in the many Examples and Tables of the present application. This is simply not taught or even suggested by the prior art.”
This argument is not persuasive. It has long been held by the case law that  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). It is therefore insufficient to merely argue that the prior art does not recognize properties used to describe the claimed invention by applicant.

Moreover, the showing of discussed improvements are not commensurate in scope with the claimed invention as it use very high amounts of silica not commensurate in scope with the claimed range of the filler.  In addition, the comparative examples are made to the compositions not containing the coupling agent, however the prior art of record discloses compositions containing the coupling agent and not containing silica.  In order to demonstrate unexpected improvements comparison to such compositions has to be demonstrated on record.


Allowable Subject Matter
Claims 34, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed above, the prior art, Frick,  fairly suggest that claimed rubber compositions according to claim 24. But the prior art of record does not suggest addition of diene rubbers to the compositions of Frick. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765


ISZ